Citation Nr: 1442454	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, claimed as depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to August 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the San Diego, California RO, which declined to reopen a claim of service connection for depression.

The issue of entitlement to service connection for a psychiatric disability (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACTS

1.  An unappealed December 2006 rating decision denied the Veteran service connection for depression, based essentially on findings that his depressive disorder was secondary to substance abuse which both pre-existed service and was willful misconduct; new and material evidence was not received within the following year.

2.  An unappealed February 2008 rating decision continued the denial of service connection for depression, finding that the evidence still did not show that such disability was incurred in or aggravated by service; new and material evidence was not received within the following year.

3.  Evidence received since the February 2008 rating decision includes treatment records reflecting that the Veteran has been assigned diagnoses of  psychiatric disabilities other than depression (and that may be related to service); relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter addressed; however, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An unappealed December 2006 rating decision denied the Veteran service connection for depression based essentially on findings that his depressive disorder is secondary to substance abuse which existed prior to enlistment and is defined by law as willful misconduct.  An unappealed February 2008 rating decision reopened the claim of service connection for depression and denied it, based essentially on a finding that the disability was not shown to have been incurred in or aggravated by service.  No new and material evidence was received within the following  year.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the February 2008 rating decision included the Veteran's STRs, the report of a VA examination, VA and private treatment records, and lay statements from the Veteran, his mother, and a fellow service member.

The Veteran's STRs reflect treatment for psychiatric disability.  He was admitted in July 2005 for psychiatric treatment after reporting suicidal ideations to a coworker; he reported that he had broken into a narcotics locker where he worked as a pharmacy tech and taken Vicodin.  He reported a recent history of onset of anxiety attacks for which Ativan was prescribed;  Ambien was prescribed for sleep.  He reported increasing stressors at work combined with feelings of loneliness and isolation.  He reported a history of being dependent on crank for about six months before entering service, which culminated in a hospitalization for about six weeks.  He reported that he then relapsed into drug use although he abstained long enough to pass a urinalysis and join the Navy.  He reported that he was doing well in service but had recently been working nights and working alone which caused him to feel isolated, depressed, and lonely.  His stressors also included a dissolving romantic relationship; combined with work, he began to feel like harming himself.  Following a mental status examination, the diagnoses included adjustment disorder with anxiety, polysubstance abuse, and occupational problems, as well as a personality disorder with dependent and avoidant traits.  

On July 2005 mental health evaluation, the Veteran was found to be unsuitable for military service due to mental conditions that existed prior to service, the symptoms of which made him inherently unstable and erratic and primarily stemmed from his pre-existing anxiety and personality disorder.  He was not considered to be mentally ill, as no medically boardable condition was noted, but rather to have manifested a long-standing disorder of character and behavior which was of such severity as to render him unsuitable for continued military service.

Three days after he was discharged from the hospital in mid-late July 2005 to begin processing for administrative separation, the Veteran was admitted for psychiatric treatment again.  He reported that he had become acutely depressed and suicidal again due to guilt and shame about his actions at work, social isolation, and concern about the outcome of his legal problems.  Upon discharge, the diagnoses included moderate major depressive disorder, and substance abuse of stimulants in complete remission.  The recommendation was that the Veteran had a psychiatric condition that impaired his performance but did not amount to a disability.

Private treatment records from Sharp Chula Vista and Sharp Mesa Vista Hospitals following the Veteran's suicide attempt in September 2006 include a discharge summary from Sharp Mesa Vista Hospital noting final diagnoses of recurrent severe major depressive disorder with no psychotic features, bereavement, methamphetamine dependence, and rule-out polysubstance dependence.

On October 2006 VA treatment, the Veteran was noted to have a history of depression and methamphetamine/THC dependence.  He had been hospitalized after a suicide attempt the previous month.  He reported having a history of THC dependence since age 16 and methamphetamine dependence since age 18 or 19.  His longest period of abstinence from both substances was from approximately 2002 to 2005, during which time he drank alcohol but denied any regularity in episodes, dependence, or abuse.  He reported that his motivation to quit using drugs was being in service and that he had successfully quit until after service; he then relapsed after age 22 secondary to loneliness in his apartment and spending time with his former drug-using friends.  He reported that he was currently clean and sober from all substances since the previous month.  He reported that, during periods of abstinence, he had started on medications for depression secondary to anxiety and resultant mood.  When asked about his most recent depressive episode, the Veteran stated that he had been using drugs which contributed to some of his depressed mood, as did loneliness; his loneliness typically led to use and subsequent depression.  The impressions included a history of major depressive disorder, continuous methamphetamine dependence, and continuous THC dependence.

On November 2006 VA psychiatric examination, the Veteran was noted to have been administratively separated from service as unsuitable in August 2005, and he was felt to have a personality disorder.  He was noted to have been a user of methamphetamine and marijuana prior to entering service, and he tried heroin once.  He was noted to be handling his discharge well and was looking for work.  He had been hospitalized for two weeks following an overdose; his medications included Celexa, from Navy doctors.  He reported becoming overwhelmed by work which he felt was over his head, in addition to loneliness; he felt he did not know enough to be doing his job as a pharmacy tech.  He did not feel comfortable in the Navy, did not like the job and felt it was too much responsibility, and did not fit in; however, he was not hearing voices and was not felt to be a genuine danger to himself or others.  On examination, he complained of low grade depression due to loneliness and unemployment.  On mental status examination, there was no evidence of psychosis or dementia; he was not anxious but he was depressed.  His mental status was otherwise unremarkable.  The diagnoses included abuse of methamphetamine, cannabis, and one experience with heroin, each prior to enlistment and allegedly in remission; and depressive disorder not otherwise specified, secondary to polysubstance abuse, ongoing, with medication.  The examiner also diagnosed a mixed personality disorder with passive dependent features which existed prior to enlistment.  The examiner noted that the Veteran's psychiatric diagnoses, most of which began prior to entry, and maladaptive behavior due to that character damage, ended up in administrative separation.  The examiner noted that the Veteran was depressed prior to service, used drugs prior to entering service, and had a mixed personality disorder without treatment prior to service.  The examiner suggested that the assigned GAF score of 65 would have been the same prior to entry into service; the Veteran was currently unemployed, taking his medications, and looking for a job.  The examiner also opined that the GAF score would be the same for depressive disorder not otherwise specified and polysubstance abuse not otherwise specified, which existed prior to enlistment.  The examiner opined that he saw no compensable Axis I disability in this Veteran.

A December 2006 rating decision denied the Veteran service connection for depression based essentially on findings that his depressive disorder was secondary to substance abuse which existed prior to enlistment and is defined by law as willful misconduct.  

In September 2007, the Veteran submitted statements from his mother and a fellow service member detailing his mental health symptoms and work-related problems in service.

On October 2007 VA psychiatric admission evaluation, the Veteran reported being in his usual state of health until about August 2007, when he began noting difficulty at work involving over-dispensing medications such that his employing pharmacy was losing money.  He denied any substance use or mood, anxiety, or psychotic symptoms at that time; he just had difficulty performing at work which he had not done before.  He quit his job and subsequently relapsed on methamphetamine, quickly escalating to using most days.  Over the previous month, he had become increasingly angry and depressed toward his family in association with continued daily methamphetamine use; he reported that his family and friends were trying to force him to quit using by communicating nonverbally with him.  He thought about killing himself but sought help through VA treatment instead.  Following a mental status examination, the assessment was that the Veteran's symptoms did not appear to be predominantly or primarily mood or anxiety in nature or origin; rather, there appeared to be significant paranoid delusions in association with methamphetamine use causing secondary anger and anxiety.  The diagnoses included methamphetamine-induced psychotic disorder, methamphetamine intoxication and dependence, and a history of cannabis dependence.  

Based on the evidence outlined above, the February 2008 rating decision continued the denial of service connection for depression, based on findings that the evidence still did not show that a psychiatric disability was incurred in or aggravated by service.  New and material evidence was not received within the following year.

Evidence received since the February 2008 rating decision consists essentially of VA treatment records showing that the Veteran continued receiving treatment for psychiatric disabilities, duplicate copies of STRs, and lay statements from the Veteran.  

VA treatment records from February 2009 reflect that the Veteran was admitted for treatment following several suicide attempts over the previous two weeks.  The Axis I diagnoses included methamphetamine dependence in partial remission, methamphetamine withdrawal, schizophrenia, and anxiety not otherwise specified (likely substance induced).

The claims file includes a December 2010 formal finding on the unavailability of the Veteran's complete original service treatment records.  The memorandum noted that the Veteran served from June 2002 to August 2005 yet the available STRs only cover January 2005 to August 2005, with no service entrance examination.

VA treatment records through August 2014 show ongoing treatment for psychiatric diagnoses including schizophrenia, major depressive disorder, panic disorder with agoraphobia, and cannabis dependence.

Because service connection for depression was denied in February 2008 based on a finding that the evidence showed the psychiatric disability was not incurred in or aggravated by service, for evidence to be new and material in this matter, it would have to tend to relate to that unestablished fact, i.e., relate the Veteran's psychiatric disability to service..  .
The new evidence received since the February 2008 rating decision includes VA treatment records from February 2009 through August 2014 showing psychiatric treatment for substance abuse as well as for schizophrenia and panic disorder with agoraphobia.  The new diagnosis of a psychosis (schizophrenia) raises questions as to whether the Veteran's psychiatric disability was previously misdiagnosed; and the potential applicability of the chronic disease presumptive provisions of 38 U.S.C.A. § 1112.  The treatment records showing a diagnoses of (and treatment for) schizophrenia and panic disorder with agoraphobia are new and considered with evidence previously in the record tend to address an unestablished fact necessary to substantiate the Veteran's claim (i.e., nexus between his current psychiatric disability and service).  Therefore, they are both new and material evidence.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for psychiatric disability may be reopened.  De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for psychiatric disability is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his reopened claim.  See 38 C.F.R. § 3.159.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the AOJ did not, the claim must be remanded for initial AOJ de novo consideration unless there is a waiver, or prejudice to the appellant would arise from not doing so.  Here, there has been no waiver of such procedural right, and the Board is unable to find that the Veteran would not be prejudiced.  Accordingly, a remand is mandated.  

Furthermore, the reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA psychiatric examination that adequately addresses the nature, and etiology of his psychiatric disability/disabilities.  The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  See C.F.R. § 3.655(b)).

It is also noteworthy (for purposes of de novo review) that a veteran is presumed free on entrance of any disability not noted on examination for induction (which presumption is rebuttable only by clear and unmistakable evidence to the contrary).  Furthermore, if the presumption of soundness is rebutted, the veteran is entitled to a further presumption that a disability not noted on induction, but manifested during service was aggravated  therein (which presumption likewise is rebuttable only by clear and unmistakable evidence to the contrary). 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of postservice evaluations or treatment he has received for psychiatric complaints (records of which are not already associated with the record), and to provide releases for VA to secure complete clinical records of all such evaluations and treatment.  The RO must secure the records from all providers identified. 

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.   The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by diagnosis) each psychiatric disability found (or shown by the record during the pendency of the instant claim.   

b)  Please express an opinion regarding the etiology of each diagnosed psychiatric disability entity, and specifically whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service (was incurred or aggravated therein).

The examiner must explain the rationale for all opinions (citing to supporting factual data).

3.  After completion of the above and any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim de novo.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


